NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a method of configuring one or more thermally insulated shipping containers for shipment of goods, comprising: obtaining a first set of shipping parameters for a first shipment; pattern matching the first set of shipping parameters for the first shipment to at least one of the different types of phase change material modules according to its respective set of thermal characteristics; pattern matching the first set of shipping parameters for the first shipment to a first thermally insulated shipping container; determining one or more filler components for the first thermally insulated shipping container based on, at least in part, a quantity of goods of the first set of shipping parameters; and configuring the first thermally insulated shipping container based on, at least in part, the pattern matching of the first set of shipping parameters to at least one of the different types of phase change material modules and the determined one or more filler components for the first thermally insulated shipping container.
The closest prior reference is: Harris (6065303):
 	Harris discloses a method of configuring one or more thermally insulated shipping containers for shipment of goods, comprising: an insulated box comprising a goods receptacle and a phase change material module receptacle; a phase change material module;
However, Harris does not disclose obtaining a first set of shipping parameters for a first shipment; pattern matching the first set of shipping parameters for the first shipment to at least one of the different types of phase change material modules according to its respective set of thermal characteristics; pattern matching the first set of shipping parameters for the first shipment to a first thermally insulated shipping container; determining one or more filler components for the first thermally insulated shipping container based on, at least in part, a quantity of goods of the first set of shipping parameters; and configuring the first thermally insulated shipping container based on, at least in part, the pattern matching of the first set of shipping parameters to at least one of the different types of phase change material modules and the determined one or more filler components for the first thermally insulated shipping container.
Further, there appears to be no reason to modify the apparatus of Harris to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763